UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7690



JERRY LEE COLLIER,

                                           Petitioner - Appellant,

          versus


STATE   OF  SOUTH   CAROLINA;  HENRY DARGAN
MCMASTER, Attorney General of the State of
South Carolina; MR. FAULKENBERRY,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-05-1016)


Submitted: March 30, 2006                      Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Lee Collier, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, William Edgar Salter, III, OFFICE OF THE ATTORNEY GENERAL
OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jerry Lee Collier seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2000) petition.                    The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.         28 U.S.C. § 2253(c) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would     find      the    district    court’s     assessment       of   his

constitutional       claims      is    debatable       or   wrong     and    that   any

dispositive procedural rulings by the district court are likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).             We have independently reviewed the

record    and    conclude      that   Collier    has    not   made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are    adequately     presented      in   the

materials       before   the    court    and     argument     would    not    aid   the

decisional process.



                                                                             DISMISSED




                                         - 2 -